          Case 1:21-cv-03327-AJN Document 16 Filed 06/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JODY KING,

                                              Plaintiff,
                                                                   Case No. 21-CV-03327
                        -against-                                      (AJN) (RWL)

                                                                NOTICE OF APPEARANCE
 CEREBRAL PALSY ASSOCIATIONS OF NEW
 YORK STATE, INC. d/b/a CONSTRUCTIVE
 PARTNERSHIPS UNLIMITED, JAMES LEVY,
 ELVERT DIKIY, and JOSEPH PANCARI,

                                          Defendants.



To the Clerk of this Court and all parties of record:

               Kindly enter my appearance as counsel in this case for Defendants United Cerebral

Palsy Associations of New York State, Inc., sued herein incorrectly as “Cerebral Palsy

Associations of New York State, Inc. d/b/a Constructive Partnerships Unlimited”, James Levy,

Elvert Dikiy, and Joseph Pancari. I certify that I am admitted to practice in the Southern District

of New York.

Dated: June 18, 2021
       New York, New York
                                                        JACKSON LEWIS P.C.

                                                        666 Third Avenue, 29th Floor
                                                        New York, New York 10017
                                                        T: (212) 545-4009
                                                        F: (212) 972-3213
                                                        Gregory.Slotnick@jacksonlewis.com


                                              By:       /s/ Gregory S. Slotnick ____________
                                                        Gregory S. Slotnick


                                                        Attorneys for Defendants
